Title: To James Madison from Anthony Merry, 12 April 1804 (Abstract)
From: Merry, Anthony
To: Madison, James


12 April 1804, Washington. “Mr Thornton not having failed to transmit to His Majesty’s Government an Account of the Representation which you were pleased to address to him under Date of the 27th of October last Year respecting the Blockade of the Islands of Martinique and Guadeloupe, it is with great Satisfaction, Sir, that I have just received His Majesty’s Commands, signified to me by His Principal Secretary of State for Foreign Affairs, under Date of the 6th of January last, to communicate to you the Instructions which have, in Consequence of your Representation, been sent to Commodore Hood and to the Judges of the Vice-Admiralty Courts in the West Indies.
“I have accordingly the Honour to transmit to you, Sir, inclosed the Copy of a Letter from Sir Evan Nepean, Secretary to the Board of Admiralty, to Mr Hammond His Majesty’s Under-Secretary of State for Foreign Affairs, specifying the Nature of the Instructions which have been given.

“His Majesty’s Government doubt not that the Promptitude which has been manifested in redressing the Grievance complained of by the Government of the United States will be considered by the latter as an Additional Evidence of His Majesty’s Constant and sincere Desire to remove any Ground of Misunderstanding that could have a Tendency to interrupt the Harmony which so happily subsists between His Government and that of the United States.”
